DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/18/2022.

Drawings
Claims 29, 30 and 37 have been amended.
Claims 21-40 are pending in the application.

Response to Arguments
Regarding claims 21, 29 and 37
Applicants submit, see argument page 2, second paragraph, that the references relied upon in the Office Action fail to disclose, teach or suggest each of the following limitations recited in claim 21:
establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, 
and determining, based on resource usage information received from the satellite, current availability of resources at the satellite for serving the terminal. The method further includes defining, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal. The communications session is established over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session. 
Specifically, on page 2 paragraph 3, “the Office Action relies upon Gopal as disclosing defining, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal.”

To that end, Applicants submits that Gopal merely discloses that a system controller determines an available route/path; resource/bandwidth using information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links. However, the "links" of the cited portion of Gopal merely disclose "inter-satellite links," and do not refer to any terminal being served by the satellite. Thus, Gopal cannot possibly disclose, teach or suggest "defining, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal." 

The Examiner respectfully disagreed.
The claim does not recite "inter-satellite links" 
Nowhere in the claims, it recited “inter-satellite links” as argued by Applicants. No currently amended claims 29, 30 and 37 recite “inter-satellite links” as argued by Applicants. No pending claim recite such.

Further, with respect to claim 21, Applicants state that Gopal does not disclose the terminal being served by a satellite. However, the Office Action ignores that the one or more parameters for the communication session that are determined in accordance with Claim 21, are "for the terminal." For at least these reasons, Applicants respectfully contend that Claim 21 and its dependent claims are in condition for allowance. 

The Examiner respectfully disagreed. 
The Office Action does not ignore that the satellite communicates with the terminal. However, the form of the verb ending with “ing” as used here (“being” served) conveys or indicates a continuous action which the Examiner indicated Gopal does not disclose explicitly; that is the terminal being served by a satellite of the satellite communications network. 

Applicant further states that “Each of Claims 29 and 37 include similar limitations regarding the defining of parameters for the communications session for the terminal. Thus, for similar reasons to those discussed above, Applicants respectfully contend that Claims 29 and 37, and their respective dependent claims are in condition for allowance.”

The Examiner respectfully disagrees.
The Examiner submits that all augments regarding claim 21 have been responded to. Thus, for the same reasons, arguments regarding claims 29 and 37 including similar limitations are responded to.
Response to Amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26, 29, 34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. US 2016/0037434 A1 in view of Arur et al. US 1023/0315164 A1 hereinafter Arur.

Regarding claim 21. Gopal discloses A method for managing a communications session in a satellite communications network, the method comprising: 
executing, at a terrestrial control center for the satellite communications network, fig. 2A, fig. 2B, fig. 5, ground/terrestrial -based system controller (SC) (note SC is connected to Network Operations Center (NOC)) of satellite network shown a set up process for establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, [0043]; for communication between a satellite and an endpoint (T2 or T3), system controller (SC) applies required bandwidth levels when making route determinations for packets with either a source or destination address of T2 or T3 in order to satisfy the respective SLAs of that enterprise for its sites T2 and T3; [0047] system controller (SC) provides resource for servicing (or arrangement or set up) for communication: a resource management or planning function (RPF) for instance, such as resource capacity information and resource capacity allocation information; see also SC [0067]; (however, Gopal does not disclose explicitly that the terminal being served by a satellite of the satellite communications network);
in connection with the set up process, receiving, from the satellite serving the terminal for which the communications session is being attempted to be established, resource usage information for the satellite that is indicative of current availability of resources at the satellite, [0042]; [0043]; satellite report its link conditions to the System Controller for communication with endpoint (T2 or T3); [0047], resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
determining, based on the resource usage information received from the satellite, current availability of resources at the satellite for serving the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
defining, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal; [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
transmitting, from the terrestrial control center to the satellite, the one or more parameters defined for the communications session, [0046]-[0047]; SC forwards available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links to satellite (update the forwarding table); and 
establishing the communications session over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session, [0046], [0047]; based on the obtained capacity information,  SC updates the respective network node forwarding tables to provide a 25 Mbps route/path from the terminal site T3 to/from the Gateway GWA via the satellite S1, and then to/from the Gateway GWA to the terminal site T2 via the satellite S2.
Gopal does not explicitly disclose that terminal being served by a satellite of the satellite communications network).
Arur discloses terminal being served by a satellite of the satellite communications network, fig. 1, fig. 2; [0044]; terminal 111 is being served by satellite 109 in satellite domain /satellite network 100. 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gopal with Arur to provide modification, because satellite base station subsystem (SBSS)) 107 is introduced that implements the necessary modifications and enhancements for efficient operation over a satellite 109 to one or more user terminals 111a-111n., see [0044]. 

Regarding claim 26. Gopal discloses, wherein: executing a set up process for establishing a communications session over the satellite communications network between the terminal and endpoint includes executing a set up process for establishing a type of communications session having a defined, standard bandwidth, [0045]-[0047]; guaranteed/standard 50 Mbps bandwidth for voice over IP (VOIP) data traffic between its terminal site T2 and its terminal site T3; and 
defining one or more parameters for the communications session for the terminal includes defining a bandwidth for the communications session that is less than the defined, standard bandwidth for the type of communications session, [0047]: capacity is less than the required 50 Mbps (25 Mbps).

Regarding claim 29. Gopal discloses A terrestrial control center configured to manage communications sessions in a satellite communications network, the terrestrial control center comprising: one or more processing elements; and non-transitory computer-readable storage media storing instructions that, when executed by the one or more processing elements, cause the one or more processing elements to: execute a set up process for establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, fig. 2A, fig. 2B, fig. 5, ground/terrestrial -based system controller (SC) (note SC is connected to Network Operations Center (NOC)) of satellite network shown; [0043]; for communication between a satellite and an endpoint (T2 or T3), system controller (SC) applies required bandwidth levels when making route determinations for packets with either a source or destination address of T2 or T3 in order to satisfy the respective SLAs of that enterprise for its sites T2 and T3; [0047] system controller (SC) provides resource for servicing (or arrangement or set up) for communication: a resource management or planning function (RPF) for instance, such as resource capacity information and resource capacity allocation information; see also SC [0067], wherein the satellite is configured to provide multiple beams for serving terminals, fig. 1, [0034]; multi-beam satellite to terminals; 
in connection with the set up process, process resource usage information received from the satellite serving the terminal for which the communications session is being attempted to be established that is indicative of current availability of resources at the satellite, for that at least one of the multiple beams [0042]; [0043]; satellite report its link conditions to the System Controller for communication with endpoint (T2 or T3); [0047], resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; fig. 1, [0034]; multi-beam;
determine, based on the resource usage information received from the satellite, current availability of resources at the satellite for serving the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
define, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links;  
transmit, to the satellite, the one or more parameters defined for the communications session, [0046]-[0047]; SC forwards available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links to satellite (update the forwarding table); and 
establish the communications session over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session, [0046], [0047]; based on the obtained capacity information, SC updates the respective network node forwarding tables to provide a 25 Mbps route/path from the terminal site T3 to/from the Gateway GWA via the satellite S1, and then to/from the Gateway GWA to the terminal site T2 via the satellite S2.
Gopal does not explicitly disclose that terminal being served by a satellite of the satellite communications network).
Arur discloses terminal being served by a satellite of the satellite communications network, fig. 1, fig. 2; [0044]; terminal 111 is being served by satellite 109 in satellite domain /satellite network 100. 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gopal with Arur to provide modification, because satellite base station subsystem (SBSS)) 107 is introduced that implements the necessary modifications and enhancements for efficient operation over a satellite 109 to one or more user terminals 111a-111n., see [0044]. 

Regarding claim 34. Gopal discloses, wherein: the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a communications session over the satellite communications network between the terminal and endpoint include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a type of communications session having a defined, standard bandwidth, [0045]-[0047]; guaranteed/standard 50 Mbps bandwidth for voice over IP (VOIP) data traffic between its terminal site T2 and its terminal site T3; and 
the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define one or more parameters for the communications session for the terminal include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define a bandwidth for the communications session that is less than the defined, standard bandwidth for the type of communications session, [0047]: capacity is less than the required 50 Mbps (25 Mbps).

Regarding claim 37. Gopal discloses A non-transitory, computer-readable storage medium storing instructions for managing communications sessions in a satellite communications network that, when executed by one or more processing elements, cause the one or more processing elements to: 
execute a set up process for establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, fig. 2A, fig. 2B, fig. 5, ground/terrestrial -based system controller (SC) (note SC is connected to Network Operations Center (NOC)) of satellite network shown; [0043]; for communication between a satellite and an endpoint (T2 or T3), system controller (SC) applies required bandwidth levels when making route determinations for packets with either a source or destination address of T2 or T3 in order to satisfy the respective SLAs of that enterprise for its sites T2 and T3; [0047] system controller (SC) provides resource for servicing (or arrangement or set up) for communication: a resource management or planning function (RPF) for instance, such as resource capacity information and resource capacity allocation information; see also SC [0067]; 
in connection with the set up process, process resource usage information received from the satellite serving the terminal for which the communications session is being attempted to be established that is indicative of current availability of resources at the satellite and information , [0042]; [0043]; satellite report its link conditions to the System Controller for communication with endpoint (T2 or T3); [0047], resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
determine, based on the resource usage information received from the satellite and information regarding the terminal being served by the satellite, current availability of resources at the satellite for serving the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
define, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
transmit, to the satellite, the one or more parameters defined for the communications session, [0046]-[0047]; SC forwards available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links to satellite (update the forwarding table); and 
establish the communications session over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session, [0046], [0047]; based on the obtained capacity information, SC updates the respective network node forwarding tables to provide a 25 Mbps route/path from the terminal site T3 to/from the Gateway GWA via the satellite S1, and then to/from the Gateway GWA to the terminal site T2 via the satellite S2.
Gopal does not explicitly disclose that terminal being served by a satellite of the satellite communications network).
Arur discloses terminal being served by a satellite of the satellite communications network, fig. 1, fig. 2; [0044]; terminal 111 is being served by satellite 109 in satellite domain /satellite network 100. 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gopal with Arur to provide modification, because satellite base station subsystem (SBSS)) 107 is introduced that implements the necessary modifications and enhancements for efficient operation over a satellite 109 to one or more user terminals 111a-111n, see [0044]. 

Regarding claim 40. Gopal discloses, wherein: the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a communications session over the satellite communications network between the terminal and endpoint include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a type of communications session having a defined, standard bandwidth, [0045]-[0047]; guaranteed/standard 50 Mbps bandwidth for voice over IP (VOIP) data traffic between its terminal site T2 and its terminal site T3; and the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define one or more parameters for the communications session for the terminal include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define a bandwidth for the communications session that is less than the defined, standard bandwidth for the type of communications session, [0047]: capacity is less than the required 50 Mbps (25 Mbps).

Allowable Subject Matter
Claims 22-25, 27-28, 30-33, 35-36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/02/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414